Exhibit 10.1

Confidential

 

SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEM

Offeror To Complete Block 12, 17, 23, 24, & 30

 

1. Requisition Number

        SEE SCHEDULE

  Page        1    Of      32

2. Contract No.

    W15P7T-13-C-D519

 

3. Award/Effective Date

      2013MAY02

  4. Order Number   5. Solicitation Number   6. Solicitation Issue Date

   7. For Solicitation

   Information  Call:

  u   

A. Name

      LONNY MATESKY

 

B. Telephone Number (No Collect Calls)

        (410) 278-4256

  8. Offer Due Date/Local Time    9. Issued By   Code    W15P7T   10. This
Acquisition is    ¨  Unrestricted        OR        ¨  Set Aside:        %  For:
        ARMY CONTRACTING CMD-APG          

 

¨  Small Business

 

 

¨  Women-Owned Small Business (WOSB)

      6001 COMBAT DR, APG, MD 21005-1846          

Eligible Under the Women-Owned Small Business Program

                        ¨   Hubzone Small Business   ¨  Economically
Disadvantaged Women-Owned                                         Small Business
(EDWOSB)                        

 

¨  Service-Disabled Veteran-Owned Small Business                NAICS:    334220

 

Email:    LONNY.J.MATESKY@US.ARMY.MIL

 

 

¨  8(A)                                                       
                                      Size Standard:

11. Delivery For FOB Destination   12. Discount Terms  

 

x  13a. This Contract Is A Rated Order Under DPAS (15 CFR 700)

 

 

13b. Rating    DOA7

Unless Block Is Marked                 x  See Schedule                       14.
Method Of Solicitation        ¨  RFQ        ¨  IFB        x  RFP    15. Deliver
To   Code        16. Administered By   Code    S2206A           SEE SCHEDULE    
     

     DCMA BOSTON - AFCC

     495 SUMMER STREET

     BOSTON MA    02210-2138

 

Telephone No.                                            17a. Contractor/Offeror
  Code    31547   Facility        18a. Payment Will Be Made By   Code    HQ0337

          TECHNICAL COMMUNICATIONS CORPORATION

          100 DOMINO DR

          CONCORD, MA 01742-2817

 

    DFAS - COLUMBUS CENTER

    NORTH ENTITLEMENT OPERATIONS

    P.O. BOX 182266

    COLUMBUS, OH 43218-2266

 

Telephone No.    (978) 287-6219                                         ¨  17b.
Check If Remittance Is Different And Put Such Address In Offer  

18b. Submit Invoices To Address Shown In Block 18a Unless Block Is Checked

                  ¨  See Addendum

19.

Item No.

 

20.

Schedule Of Supplies/Services

 

21.

Quantity

 

22.

Unit

 

23.

Unit Price

 

24.

Amount

   

 

SEE SCHEDULE                     

                       

 

 

(Use Reverse and/or Attach Additional Sheets As Necessary)

                           

   25. Accounting And Appropriation Data

                                       SEE CONTRACT ADMINISTRATION DATA

 

26. Total Award Amount (For Govt. Use Only)

          $3,646,399.00

  ¨  27a. Solicitation Incorporates By Reference FAR 52.212-1, 52.212-4. FAR
52.212-3 And 52.212-5 Are Attached. Addenda    ¨  Are  ¨  Are Not Attached.
  x  27b. Contract/Purchase Order Incorporates By Reference FAR 52.212-4. FAR
52.212-5 Is Attached. Addenda                    ¨  Are  x   Are Not Attached.
x  28. Contractor Is Required To Sign This Document And Return 2 Copies to
Issuing Office. Contractor Agrees To Furnish And Deliver All Items Set Forth Or
Otherwise Identified Above And On Any Additional Sheets Subject To The Terms And
Conditions Specified.   ¨  29. Award Of Contract: Ref.
                             Offer Dated                     . Your Offer On
Solicitation (Block 5), Including Any Additions Or Changes Which Are Set Forth
Herein, Is Accepted As To Items: 30a. Signature Of Offeror/Contractor  

31a. United States Of America (Signature Of Contracting Officer)

      / SIGNED REPRINT /

30b. Name And Title Of Signer (Type Or Print)   30c. Date Signed   31b. Name Of
Contracting Officer (Type Or Print)   31c. Date Signed               ERNEST
BAILEY          

ERNEST.BAILEY1@US.ARMY.MIL (410) 278-5017

            2013MAY02

Authorized For Local Reproduction

Previous Edition Is Not Usable

    

Standard Form 1449 (Rev. 5/2011)

Prescribed By GSA-FAR (48 CFR) 53.212

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

 

19.

    Item No.    

  

20.

Schedule Of Supplies/Services

   21.     Quantity        22.     Unit       

23.

    Unit Price    

   24.     Amount                                                             
                                                                                
                                                                                
                                

 

32a. Quantity In Column 21 Has Been    ¨ Received       ¨ Inspected   ¨
Accepted, And Conforms To The Contract, Except As Noted:
                                         
                                                                        

 

32b. Signature Of Authorized Government Representative   32c. Date       32d.
Printed Name and Title of Authorized Government Representative                  
                                            32e. Mailing Address of Authorized
Government Representative    

32f. Telephone Number of Authorized Government Representative

 

             

32g. E-Mail of Authorized Government Representative

 

33. Ship Number   34. Voucher Number   35. Amount Verified Correct For       36.
Payment           37. Check Number     Partial         Final                 ¨
Complete   ¨ Partial   ¨ Final    

38. S/R Account No.

 

  39. S/R Voucher Number   40. Paid By 41a. I Certify This Account Is Correct
And Proper For Payment  

42a. Received By (Print)

 

41b. Signature And Title Of Certifying Officer   41c. Date  

42b. Received At (Location)

 

            42c. Date Rec’d (YY/MM/DD)   42d. Total Containers                  
                       

Standard Form 1449 (Rev. 5/2011) Back        

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 2 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

SUPPLEMENTAL INFORMATION

Buyer Name: LONNY MATESKY

Buyer Office Symbol/Telephone Number: CCAP-SCD/ (410) 278-4256

Type of Contract: Firm Fixed Price

Kind of Contract: Supply Contracts and Priced Orders

Type of Business: Other Small Business Performing in U.S.

Surveillance Criticality Designator: C

FMS REQUIREMENT

***  End of Narrative A0000  ***

SUPPLEMENTAL INFORMATION

Buyer Name: LONNY MATESKY

Buyer Office Symbol/Telephone Number: CCAP-SCD/ (410) 278-4256

Coolest #6245

1. This contract is for a Foreign Military Sale (FMS) requirement for the
country of Egypt, under FMS CASE EG-B-UZE. The purpose of this contract is to
procure up-grade kits, test equipment, and associated training for the Egyptian
Armed Forces.

2. The contract type is Firm Fixed Price (FFP). The items being procured are
non-developmental items and will be governed by FAR Part 12.

3. Per the FMS the Government awards this contract on a sole source basis to
Technical Communications Corporation (TCC).

3. Early deliveries for hardware CLINs (0001-0010) at no additional cost to the
Government is acceptable.

4. All other terms and conditions are contained herein.

***  END OF NARRATIVE A0001  ***

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 3 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

  ITEM NO          SUPPLIES/SERVICES         QUANTITY     UNIT     UNIT PRICE   
  AMOUNT       SUPPLIES OR SERVICES AND PRICES/COSTS                  

 

0001

   

 

KIT TO UPGRADE DSD72A-SP D

      (*****)   EA     (*****)        (*****)                               

 

 

   

 

 

     

 

GENERIC NAME DESCRIPTION: TCC KIT TO UPGRADE

CLIN CONTRACT TYPE:

                     

Firm Fixed Price

                     

PSC:    5820

 

                      PRON:    J52SAH571G   PRON AMD:    01   ACRN:    AA      
                      AMS CD:    UZE011                       FMS
COUNTRY/CASE:    EG/UZE                      

 

Please see SOW 3.1 and Appendix A for the description and quantity of items.

                     

 

(End of narrative B001)

                     

 

Packaging and Marking

                     

 

Inspection and Acceptance

                      INSPECTION:   Origin   ACCEPTANCE:   Origin              
           

 

Deliveries or Performance

                           

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                               001   BEGH4N2242D001   BZ3UZE   L   BEGH00   3  
                                       

PROJ CD

 

BRK BLK PT

                                                  BEG003                        
                   

DEL REL CD

 

QUANTITY

 

DEL DATE

                                           001   (*****)   (*****)              
                        FOB POINT:   Origin                                    
    SHIP TO:                                 (BEG003)   RADIANT GLOBAL LOGISTICS
                        7465 CANDLEWOOD ROAD SUITE M                        
HANOVER                    MD 21076-3183                                 MARK
FOR:   EGYPTIAN MINISTRY OF DEFENSE                         SIGNAL DEPARTMENT  
                      EL NASER CITY CAIRO EGYPT                             0002
    EW (EPROM) CPU SET FOR AT1       (*****)   EA     (*****)        (*****)   
                           

 

 

   

 

 

                                                           

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 4 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

  ITEM NO          SUPPLIES/SERVICES         QUANTITY     UNIT     UNIT PRICE   
AMOUNT    

 

GENERIC NAME DESCRIPTION: SW (EPROM) CPU SW EP

                      CLIN CONTRACT TYPE:                      

  Firm Fixed Price

                     

PSC: 5820

 

                      PRON: J52SAH581G        PRON AMD: 01        ACRN: AA      
                AMS CD: UZE011                      

FMS COUNTRY/CASE: EG/UZE

 

                      Please see SOW 3.1 and Appendix A for the description and
quantity of items.                                

(End of narrative B001)

 

                      Packaging and Marking                      

 

Inspection and Acceptance

                      INSPECTION:   Origin   ACCEPTANCE:   Origin              
           

 

Deliveries or Performance

                           

DOC

 

REL CD

 

MILSTRIP

 

SUPPL

 

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                            001   BEGH4N2242D002   BZ3UZE   L   BEGH00   3      
                                   

PROJ CD

 

BRK BLK PT

                                               BEG003                          
                 

DEL REL CD

 

QUANTITY

 

DEL DATE

                                        001   (*****)   (*****)                
                      FOB POINT:   Origin                                      
  SHIP TO:                                 (BEG003)   RADIANT GLOBAL LOGISTICS  
                      7465 CANDLEWOOD ROAD SUITE M                        
HANOVER                    MD 21076-3183                                 MARK
FOR:   EGYPTIAN MINISTRY OF DEFENSE                         SIGNAL DEPARTMENT  
                      EL NASER CITY CAIRO EGYPT                             0003
    TCC MUX Cable to MPS                       GENERIC NAME DESCRIPTION: TCC MUX
Cable to MPS                       CLIN CONTRACT TYPE:                      
         Firm Fixed Price                           PSC: 5820                  
 

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 5 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

ITEM NO        SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE     AMOUNT      
      0003AA     MUX CABLE TO MSP-3 METER   (*****)   EA     (*****)       
(*****)                       

 

 

   

 

 

                GENERIC NAME DESCRIPTION: TCC MUX Cable to MPS             PRON:
J52SAH591G        PRON AMD: 01        ACRN: AA             AMS CD: UZE011      
      PSC: 5820             FMS COUNTRY/CASE: EG/UZE                      
Please see SOW 3.1 and Appendix A for the description and quantity of items.    
                  (End of narrative B001)                       Packaging and
Marking                       Inspection and Acceptance            
INSPECTION: Destination                ACCEPTANCE: Destination                  
      Deliveries or Performance                            

DOC

REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                            001   BEGH4N2242D003   BZ3UZE         L   BEGH00   3
                               

PROJ CD

 

BRK BLK PT

                                        BEG003                                  

DEL REL CD

 

QUANTITY

 

DEL DATE

                                    001   (*****)   (*****)                    
        FOB POINT: Destination                       SHIP TO:                  
    (BEG003)   RADIANT GLOBAL LOGISTICS               7465 CANDLEWOOD ROAD SUITE
M               HANOVER                                          MD 21076-3183  
                    MARK FOR:   EGYPTIAN MINISTRY OF DEFENSE              
SIGNAL DEPARTMENT               EL NASER CITY CAIRO EGYPT                  
0003AB     MUX CABLES TO MPS-10 METER   (*****)   EA     (*****)        (*****)
                      

 

 

   

 

 

                GENERIC NAME DESCRIPTION: TCC MUX Cable to MPS            
PRON: J52SAH601G        PRON AMD: 01        ACRN: AA             AMS CD: UZE011
            PSC: 5820                                          

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 6 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

  ITEM NO          SUPPLIES/SERVICES         QUANTITY     UNIT     UNIT PRICE   
  AMOUNT       FMS COUNTRY/CASE: EG/UZE                      

 

Please see SOW 3.1 and Appendix A for the description and quantity of items.

                     

 

(End of narrative B001)

                     

 

Packaging and Marking

                     

 

Inspection and Acceptance

                      INSPECTION:   Destination   ACCEPTANCE:   Destination    
                     

 

Deliveries or Performance

                           

DOC

REL CD

  MILSTRIP  

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                   001   BEGH4N2242D004   BZ3UZE         L  
BEGH00   3                                          

PROJ CD

 

BRK BLK PT

                                                   BEG003                      
                     

DEL REL CD

 

QUANTITY

 

DEL DATE

                                           001   (*****)   (*****)              
                        FOB POINT:   Destination                                
        SHIP TO:                                 (BEG003)   RADIANT GLOBAL
LOGISTICS                         7465 CANDLEWOOD ROAD SUITE M                  
      HANOVER                    MD 21076-3183                                
MARK FOR:   EGYPTIAN MINISTRY OF DEFENSE                         SIGNAL
DEPARTMENT                         EL NASER CITY CAIRO EGYPT                    
        0004     TCC RADIO CABLE                       GENERIC NAME DESCRIPTION:
TCC RADIO CABLE                       CLIN CONTRACT TYPE:                      
         Firm Fixed Price                       PSC: 5820                      
      0004AA     RADIO CABLE TO RL424-3 METER       (*****)   EA     (*****)   
    (*****)                               

 

 

   

 

 

                GENERIC NAME DESCRIPTION: TCC RADIO CABLE                      
PRON: J52SAH611G        PRON AMD: 01        ACRN: AA                       AMS
CD: UZE011                           PSC: 5820                            

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 7 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

 ITEM NO         SUPPLIES/SERVICES         QUANTITY     UNIT     UNIT PRICE     
AMOUNT       FMS COUNTRY/CASE: EG/UZE                             Please see SOW
3.1 and Appendix A for the description and quantity of items.                  
          (End of narrative B001)                             Packaging and
Marking                             Inspection and Acceptance                  
  INSPECTION:   Destination   ACCEPTANCE:   Destination                        
        Deliveries or Performance                         

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                  001   BEGH4N2242D005   BZ3UZE         L  
BEGH00   3                                      

PROJ CD

 

BRK BLK PT

                                             

    BEG003

                                       

DEL REL CD

 

QUANTITY

 

DEL DATE

                                            001   (*****)   (*****)            
                      FOB POINT:   Destination                                  
  SHIP TO:                               (BEG003)   RADIANT GLOBAL LOGISTICS    
                  7465 CANDLEWOOD ROAD SUITE M                      
HANOVER                    MD 21076-3183                             MARK FOR:  
EGYPTIAN MINISTRY OF DEFENSE                       SIGNAL DEPARTMENT            
          EL NASER CITY CAIRO EGYPT                        

0004AB

    RADIO CABLE TO RL424-10 METER     (*****)   EA     (*****)        (*****)   
                         

 

 

   

 

 

              GENERIC NAME DESCRIPTION: TCC RADIO CABLE                    
PRON: J52SAH621G        PRON AMD: 01        ACRN: AA                     AMS CD:
UZE011                     PSC: 5820                     FMS COUNTRY/CASE:
EG/UZE                             Please see SOW 3.1 and Appendix A for the
description and quantity of items.                                 (End of
narrative B001)                            

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 8 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

 ITEM NO         SUPPLIES/SERVICES         QUANTITY     UNIT     UNIT PRICE     
AMOUNT               Packaging and Marking                            
Inspection and Acceptance                    

INSPECTION:

  Destination   ACCEPTANCE:   Destination                                
Deliveries or Performance                          

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                  001   BEGH4N2242D006   BZ3UZE         L  
BEGH00   3                                      

PROJ CD

 

BRK BLK PT

                                             

    BEG003

                                       

DEL REL CD

 

QUANTITY

 

DEL DATE

                                              001   (*****)   (*****)          
                        FOB POINT:   Destination                                
    SHIP TO:                               (BEG003)   RADIANT GLOBAL LOGISTICS  
                   

7465 CANDLEWOOD ROAD SUITE M

                      HANOVER                    MD 21076-3183                  
          MARK FOR:   EGYPTIAN MINISTRY OF DEFENSE                      

SIGNAL DEPARTMENT

                     

EL NASER CITY CAIRO EGYPT

                       

0005

    TCC KEYNET CABLE     (*****)   EA     (*****)        (*****)               
             

 

 

   

 

 

             

GENERIC NAME DESCRIPTION: TCC KEYNET CABLE

                   

CLIN CONTRACT TYPE:

                   

         Firm Fixed Price

                   

PSC: 5820

                            PRON: J52SAH631G        PRON AMD: 01        ACRN: AA
                   

AMS CD: UZE011

                   

FMS COUNTRY/CASE: EG/UZE

                           

Please see SOW 3.1 and Appendix A for the description and quantity of items.

                            (End of narrative B001)                            
Packaging and Marking                                

Inspection and Acceptance

 

                           

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 9 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

 ITEM NO         SUPPLIES/SERVICES         QUANTITY     UNIT     UNIT PRICE     
AMOUNT       INSPECTION:   Destination   ACCEPTANCE:   Destination              
                      Deliveries or Performance                            

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                   001   BEGH4N2242D007   BZ3UZE         L  
BEGH00   3                                         

PROJ CD

 

BRK BLK PT

                                              

BEG003

                                           

DEL REL CD

 

QUANTITY

 

DEL DATE

                                            001   (*****)   (*****)            
                          FOB POINT:   Destination                              
         

SHIP TO:

                                (BEG003)   RADIANT GLOBAL LOGISTICS            
           

7465 CANDLEWOOD ROAD SUITE M

                        HANOVER                     MD 21076-3183              
                  MARK FOR:   EGYPTIAN MINISTRY OF DEFENSE                      
  SIGNAL DEPARTMENT                         EL NASER CITY CAIRO EGYPT          
                 

0006

    LOOP TEST CONNECTOR       (*****)   EA     (*****)        (*****)           
                   

 

 

   

 

 

               

GENERIC NAME DESCRIPTION: TCC LOOP TEST CONNECTOR

                     

CLIN CONTRACT TYPE:

                     

         Firm Fixed Price

                     

PSC: 5820

                                PRON: J52SAH641G        PRON AMD:
01        ACRN: AA                      

AMS CD: UZE011

                     

FMS COUNTRY/CASE: EG/UZE

                               

Please see SOW 3.1 and Appendix A for the description and quantity of items.

                                (End of narrative B001)                        
        Packaging and Marking                                 Inspection and
Acceptance                           INSPECTION:   Destination   ACCEPTANCE:  
Destination                                    

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 10 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 ITEM NO        SUPPLIES/SERVICES        QUANTITY     UNIT        UNIT PRICE    
     AMOUNT        Deliveries or Performance                             

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                

    001

  BEGH4N2242D008   BZ3UZE         L   BEGH00   3                              
             

PROJ CD

 

BRK BLK PT

                                                

BEG003

                                             

DEL REL CD

 

QUANTITY

 

DEL DATE

                                             

001

  (*****)   (*****)                                         FOB POINT:  
Destination                                

 

SHIP TO:

                                  (BEG003)   RADIANT GLOBAL LOGISTICS          
                7465 CANDLEWOOD ROAD SUITE M                          
HANOVER                    MD 21076-3183                                  
MARK FOR:   EGYPTIAN MINISTRY OF DEFENSE                           SIGNAL
DEPARTMENT                           EL NASER CITY CAIRO EGYPT                 
             0007     BY PASS ADAPTER FOR DSD 72A-SP(TI)       (*****)   EA     
(*****)         (*****)                                

 

 

    

 

 

     

 

GENERIC NAME DESCRIPTION: TCC BY PASS Adapter

                        CLIN CONTRACT TYPE:                                 Firm
Fixed Price                         PSC: 5820                                  
PRON: J52SAH651G        PRON AMD: 01        ACRN: AA                         AMS
CD: UZE011                         FMS COUNTRY/CASE: EG/UZE                    
              Please see SOW 3.1 and Appendix A for the description and quantity
of items.                                   (End of narrative B001)            
                      Packaging and Marking                                  
Inspection and Acceptance                         INSPECTION:
Destination                    ACCEPTANCE: Destination                          
        Deliveries or Performance                              

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                    001   BEGH4N2242D009   BZ3UZE   L   BEGH00  
3                                            

PROJ CD

 

BRK BLK PT

                                                         BEG003                
                         

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 11 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 ITEM NO    SUPPLIES/SERVICES        QUANTITY     UNIT       UNIT PRICE        
AMOUNT   

  

 

DEL REL CD

 

QUANTITY

 

DEL DATE

                                           001   (*****)   (*****)              
                FOB POINT:   Destination              

 

SHIP TO:

                        (BEG003)   RADIANT GLOBAL LOGISTICS                 7465
CANDLEWOOD ROAD SUITE M                 HANOVER                    MD 
21076-3183                         MARK FOR:   EGYPTIAN MINISTRY OF DEFENSE    
            SIGNAL DEPARTMENT                 EL NASER CITY CAIRO EGYPT        
            0008   AUTOMATED TEST EQUIPMENT               GENERIC NAME
DESCRIPTION: AUTOMATED TEST EQUIPMENT               CLIN CONTRACT TYPE:        
                Firm Fixed Price               PSC: 5820                    
0008AA   TCC MODEL 70-3 AUTOMATED TEST     (*****)   EA     (*****)       
(*****)                         

 

 

   

 

 

                GENERIC NAME DESCRIPTION: AUTOMATED TEST EQUIPMENT              
PRON: J52SAH661G        PRON AMD: 01        ACRN: AA               AMS CD:
UZE011               PSC: 5820               FMS COUNTRY/CASE: EG/UZE          
              Please see SOW 3.1 and Appendix A for the description and quantity
of items.                         (End of narrative B001)                      
  Packaging and Marking                         Inspection and Acceptance      
        INSPECTION:   Destination   ACCEPTANCE:   Destination                  
          Deliveries or Performance          

  

 

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                001   BEGH4N2242D010   BZ3UZE         L   BEGH00
  3                    

  

     

PROJ CD

 

BRK BLK PT

                                               

BEG003

 

                                       

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 12 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

ITEM NO         SUPPLIES/SERVICES         QUANTITY     UNIT    UNIT PRICE    
AMOUNT                   

DEL REL CD

 

QUANTITY

 

DEL DATE

                                            001   (*****)   (*****)            
                      FOB POINT:   Destination                                  
  SHIP TO:                               (BEG003)   RADIANT GLOBAL LOGISTICS    
                     

7465 CANDLEWOOD ROAD SUITE M

                          HANOVER     MD 21076-3183                            
    MARK FOR:   EGYPTIAN MINISTRY OF DEFENSE                          

SIGNAL DEPARTMENT

                         

EL NASER CITY CAIRO EGYPT

                         

0008AB 

    TCC MODEL 70-4 AUTOMATED TEST         (*****)   EA     (*****)       
(*****)                             

 

 

   

 

 

               

GENERIC NAME DESCRIPTION: AUTOMATED TEST EQUIPMENT

                    PRON:  J52SAH671G        PRON AMD:  01        ACRN:   AA    
               

AMS CD:  UZE011

                       

PSC:  5820

                       

FMS COUNTRY/CASE: EG/UZE

                                Please see SOW 3.1 and Appendix A for the
description and quantity of items.                             (End of narrative
B001)                             Packaging and Marking                        
    Inspection and Acceptance                    
INSPECTION:  Destination            ACCEPTANCE:  Destination                    
        Deliveries or Performance                               

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                   001   BEGH4N2242D011   BZ3UZE        L  
BEGH00   3                                   

PROJ CD

 

BRK BLK PT

                                               BEG003                          
          

DEL REL CD

 

QUANTITY

 

DEL DATE

                                           001   (*****)   (*****)              
                   

FOB POINT:  Destination

                           

SHIP TO:

                    (BEG003)   RADIANT GLOBAL LOGISTICS                      

7465 CANDLEWOOD ROAD SUITE M

                          HANOVER   MD 21076-3183                              
     

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 13 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

ITEM NO         SUPPLIES/SERVICES         QUANTITY     UNIT    UNIT
PRICE     AMOUNT             MARK FOR:   EGYPTIAN MINISTRY OF DEFENSE          
         

SIGNAL DEPARTMENT

                   

EL NASER CITY CAIRO EGYPT

                   

0009 

    KIT TO UPGRADE EXISTING SERIAL CCMS     (*****)   EA     (*****)       
(*****)                           

 

 

   

 

 

           

GENERIC NAME DESCRIPTION: TCC UPGRADE KIT

                 

CLIN CONTRACT TYPE:

                 

          Firm Fixed Price

                         

PSC: 5820

                                PRON:  J52SAH681G        PRON
AMD:  01        ACRN:  AB                  

AMS CD:  UZE012

                 

FMS COUNTRY/CASE:  EG/UZE

                        Please see SOW 3.1 and Appendix A for the description
and quantity of items.                         (End of narrative B001)          
              Packaging and Marking                         Inspection and
Acceptance                  
INSPECTION:  Destination            ACCEPTANCE:  Destination                    
   

Deliveries or Performance

                             

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                 001   BEGH4N2242D012   BZ3UZE        L   BEGH00
  3                                

PROJ CD

 

BRK BLK PT

                                             BEG003                            
     

DEL REL
CD

 

QUANTITY

 

DEL DATE

                                         001   (*****)   (*****)                
              FOB POINT:   Destination                         SHIP TO:        
                    (BEG003)   RADIANT GLOBAL LOGISTICS                    

7465 CANDLEWOOD ROAD SUITE M

                    HANOVER   MD 21076-3183                                    
                           

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 14 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

ITEM NO         SUPPLIES/SERVICES         QUANTITY     UNIT    UNIT
PRICE     AMOUNT         MARK FOR:   EGYPTIAN MINISTRY OF DEFENSE              
        SIGNAL DEPARTMENT                       EL NASER CITY CAIRO EGYPT      
             

0010 

    TEST EQUIPMENT FOR E1-E2-E3-D1     (*****)   EA     (*****)        (*****)
                            

 

 

   

 

 

              GENERIC NAME DESCRIPTION:  TCC BER TEST EQUIPMENT                
    CLIN CONTRACT TYPE:                               Firm Fixed Price          
                  PSC: 5820                                  
PRON:  J52SAH691G        PRON AMD:  01        ACRN:  AC                     AMS
CD:  UZE013                     FMS COUNTRY/CASE:  EG/UZE                      
    Please see SOW 3.1 and Appendix A for the description and quantity of items.
                          (End of narrative B001)                           A
quantity of two (2) Part Number 401-25912, BER Test Cables, are included in the
price and will ship with the purchase of BER Test Equipment Part Number 401-
25757. See SOW Appendix A for additional information.                          
(End of narrative B002)                           Packaging and Marking        
                  Inspection and Acceptance                    
INSPECTION:  Destination            ACCEPTANCE:  Destination                    
      Deliveries or Performance                             

DOC

REL CD

 

MILSTRIP

 

SUPPL

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

                                   001   BEGH4N2242D013   BZ3UZE        L  
BEGH00   3                                 

PROJ CD

 

BRK BLK PT

                                               BEG003                          
        

DEL REL
CD

 

QUANTITY

 

DEL DATE

                                           001   (*****)   (*****)              
                  FOB POINT:   Destination                                  
SHIP TO:                               (BEG003)   RADIANT GLOBAL LOGISTICS      
                7465 CANDLEWOOD ROAD SUITE M                           HANOVER  
MD 21076-3183                            

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 15 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

ITEM NO         SUPPLIES/SERVICES         QUANTITY     UNIT     UNIT PRICE   
AMOUNT               MARK FOR:     EGYPTIAN MINISTRY OF DEFENSE                
        SIGNAL DEPARTMENT                         EL NASER CITY CAIRO EGYPT    
               

0011 

    TRAINING (CONUS)     (*****)   (*****)         (*****)                     
           

 

 

              GENERIC NAME DESCRIPTION: Training Conus At TC                    
CLIN CONTRACT TYPE:                               Firm Fixed Price              
            PSC: 5820                                     
PRON:  J52SAH701G        PRON AMD:  01        ACRN:   AD                     AMS
CD: UZE014                     FMS COUNTRY/CASE: EG/UZE                        
  Please see SOW 3.8 for the description of the item(s).                        
  (End of narrative B001)                           Inspection and Acceptance  
                  INSPECTION:  Origin            ACCEPTANCE:  Origin            
              Deliveries or Performance                              DLVR SCH
REL CD   QUANTITY     PERF COMPL
DATE                                           001     (*****)      (*****)    
                                (*****)                               

0012 

    TRAINING (OCONUS)     (*****)   (*****)         (*****)                     
           

 

 

              GENERIC NAME DESCRIPTION: Contractor OCONUS Ma                    
CLIN CONTRACT TYPE:                               Firm Fixed Price              
            PSC: 5820                                     
PRON:  J52SAH711G    PRON AMD:  01        ACRN:  AE                     AMS CD:
UZE015                     FMS COUNTRY/CASE: EG/UZE                            
Please see SOW 3.8 for the description of the item(s).                        

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

Page 16 of 32

        REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

ITEM NO         SUPPLIES/SERVICES         QUANTITY     UNIT    UNIT PRICE  
AMOUNT                  (End of narrative B001)                         
Inspection and Acceptance                INSPECTION:
Origin                        ACCEPTANCE: Origin                         
Deliveries or Performance                               

DLVR SCH
REL CD

  

QUANTITY

  

PERF COMPL DATE

                            001    (*****)    (*****)                         
   (*****)                        0013      CONTRACT DATA REQUIREMENTS LIST    
(*****)   (*****)       (*****)                        

 

 

                 GENERIC NAME DESCRIPTION: CDRL                PSC: 5820       
                     The Contracts Data Requirements List, Exhibit A, is found
in Section J.                          (End of narrative B001)                  
       Inspection and Acceptance               
INSPECTION: Origin                    ACCEPTANCE:  Origin                      
   Deliveries or Performance                               

DLVR SCH
REL CD

  

QUANTITY

  

PERF COMPL

DATE

                            001    (*****)    (*****)                          
                            

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 17 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

The contractor shall perform all work in accordance with the Statement of Work,
Attachment 0001, located in Section J.

*** END OF NARRATIVE C0001 ***

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 18 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

PACKAGING AND MARKING

Packaging/packing shall be in accordance with ASTM D 3951-10, Standard Practice
for Commercial Packaging, Level of Protection (LOP): Commercial, Level of Pack
(LPK): Commercial, Quantity Unit Pack (QUP): 001. Marking shall be in accordance
with MIL-STD-129P.

*** END OF NARRATIVE D0001 ***

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 19 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

INSPECTION AND ACCEPTANCE

 

   

Regulatory Cite

  

Title

  

Date

1   52.246-2    INSPECTION OF SUPPLIES — FIXED-PRICE    AUG/1996 2   52.246-4   
INSPECTION OF SERVICES — FIXED-PRICE    AUG/1996 3   52.246-16    RESPONSIBILITY
FOR SUPPLIES    APR/1984 4   52.246-11    HIGHER-LEVEL CONTRACT QUALITY
REQUIREMENT    FEB/1999

The Contractor shall comply with the higher-level quality standard selected
below. [If more than one standard is listed, the offeror shall indicate its
selection by checking the appropriate block.]

Title

American National Standard, Quality

Management Systems

Number

ANSI/ISO/ASQ(E)

Q90001-2008

Date

15 November 2008

Tailoring

Requires Approval of

the Contracting Officer

(End of Clause)

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 20 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

CONTRACT ADMINISTRATION DATA

 

LINE
ITEM

  

PRON/AMS CD/MIPR

   OBLG
STAT   

JO NO/ACCT ASSIGN

  

ACRN

   OBLIGATED
AMOUNT  

0001

   J52SAH571G UZE011    2    2RGZUA    AA      (*****)   

0002

   J52SAH581G UZE011    2    2RGZUB    AA      (*****)   

0003AA

   J52SAH591G UZE011    2    2RGZUC    AA      (*****)   

0003AB

   J52SAH601G UZE011    2    2RGZUD    AA      (*****)   

0004AA

   J52SAH611G UZE011    2    2RGZUE    AA      (*****)   

0004AB

   J52SAH621G UZE011    2    2RGZUF    AA      (*****)   

0005

   J52SAH631G UZE011    2    2RGZUG    AA      (*****)   

0006

   J52SAH641G UZE011    2    2RGZUH    AA      (*****)   

0007

   J52SAH651G UZE011    2    2RGZUI    AA      (*****)   

0008AA

   J52SAH661G UZE011    2    2RGZUJ    AA      (*****)   

0008AB

   J52SAH671G UZE011    2    2RGZUK    AA      (*****)   

0009

   J52SAH681G UZE012    2    2RGZUL    AB      (*****)   

0010

   J52SAH691G UZE013    2    2RGZUM    AC      (*****)   

0011

   J52SAH701G UZE014    2    2RGZUN    AD      (*****)   

0012

   J52SAH711G UZE015    2    2RGZUO    AE      (*****)                  

 

 

 

TOTAL

   $ 3,646,399.00   

 

ACRN

  

ACCOUNTING CLASSIFICATION

        OBLIGATED
AMOUNT  

AA

   9711 X8242EGO1X627510UZE 01131EAEGS28043    W15GK8      (*****)   

AB

   9711 X8242EGO1X627510UZE 01231EAEGS28043    W15GK8      (*****)   

AC

   9711 X8242EGO1X627510UZE 01331EAEGS28043    W15GK8      (*****)   

AD

   9711 X8242EGO1X627510UZE 01431EAEGS28043    W15GK8      (*****)   

AE

   9711 X8242EGO1X627510UZE 01531EAEGS28043    W15GK8      (*****)            

 

 

 

TOTAL

      $ 3,646,399.00   

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 21 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

LINE
ITEM

  

ACRN

  

EDI/SFIS ACCOUNTING CLASSIFICATION

  0001    AA    97110X0X8242EGO1      W15GK8         X627510UZE011        
31EAJ52SAH571G         2RGZUA         S28043    0002    AA    97110X0X8242EGO1
     W15GK8         X627510UZE011         31EAJ52SAH581G         2RGZUB        
S28043    0003AA    AA    97110X0X8242EGO1      W15GK8         X627510UZE011   
     31EAJ52SAH591G         2RGZUC         S28043    0003AB    AA   
97110X0X8242EGO1      W15GK8         X627510UZE011         31EAJ52SAH601G      
  2RGZUD         S28043    0004AA    AA    97110X0X8242EGO1      W15GK8        
X627510UZE011         31EAJ52SAH611G         2RGZUE         S28043    0004AB   
AA    97110X0X8242EGO1      W15GK8         X627510UZE011         31EAJ52SAH621G
        2RGZUF         S28043    0005    AA    97110X0X8242EGO1      W15GK8   
     X627510UZE011         31EAJ52SAH631G         2RGZUG         S28043    0006
   AA    97110X0X8242EGO1      W15GK8         X627510UZE011        
31EAJ52SAH641G         2RGZUH         S28043    0007    AA    97110X0X8242EGO1
     W15GK8         X627510UZE011         31EAJ52SAH651G         2RGZUI        
S28043    0008AA    AA    97110X0X8242EGO1      W15GK8         X627510UZE011   
     31EAJ52SAH661G         2RGZUJ         S28043    0008AB    AA   
97110X0X8242EGO1      W15GK8         X627510UZE011         31EAJ52SAH671G      
  2RGZUK         S28043    0009    AB    97110X0X8242EGO1      W15GK8        
X627510UZE012         31EAJ52SAH681G         2RGZUL         S28043    0010    AC
   97110X0X8242EGO1      W15GK8         X627510UZE013         31EAJ52SAH691G   
     2RGZUM         S28043    0011    AD    97110X0X8242EGO1      W15GK8        
X627510UZE014         31EAJ52SAH701G         2RGZUN         S28043    0012    AE
   97110X0X8242EGO1      W15GK8         X627510UZE015         31EAJ52SAH711G   
     2RGZUO         S28043   

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 22 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

SPECIAL CONTRACT REQUIREMENTS

RIGHTS IN TECHNICAL DATA AND SOFTWARE PROVIDED TO A FOREIGN GOVERNMENT

The parties hereto recognize that any technical data and computer software being
purchased hereunder will be provided to a foreign government. The parties
further recognize that the clauses in this contract dealing with rights in
technical data and computer software, along with those addressing
indemnification for patent infringement, may be drafted in terms of rights and
obligations flowing to the United States Government. Accordingly, the Contractor
agrees to grant, and by incorporation of this clause in the contract document,
does grant, that foreign government the same rights in technical data and
computer software as is granted to the United States Government by operation of
those clauses in the contract document dealing with rights in technical data and
computer software except that no rights to computer software source code for the
foreign government are provided in this contract. Further, the Contractor hereby
extends to that foreign government the same degree of indemnification for patent
infringement which it affords the United States pursuant to the terms of this
contract. For purposes of contract administration, the parties agree that the
clauses will be administered with the foreign government in such a manner as
best approximates that set out with respect to the United States Government.

*** END OF NARRATIVE H0001 ***

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 23 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

CONTRACT CLAUSES

 

    

Regulatory Cite

  

Title

  

Date

1    52.203-12   

LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS

   OCT/2010 2    52.204-4   

PRINTED OR COPIED DOUBLE-SIDED ON POSTCONSUMER FIBER CONTENT PAPER

   MAY/2011 3    52.212-4   

CONTRACT TERMS AND CONDITIONS — COMMERCIAL ITEMS

   FEB/2012 4    52.227-1   

AUTHORIZATION AND CONSENT

   DEC/2007 5    52.227-2   

NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT

   DEC/2007 6    52.227-9   

REFUND OF ROYALTIES

   APR/1984 7    252.204-7008   

EXPORT-CONTROLLED ITEMS

   APR/2010 8    252.227-7015   

TECHNICAL DATA — COMMERCIAL ITEMS

   DEC/2011 9    252.227-7016   

RIGHTS IN BID OR PROPOSAL INFORMATION

   JAN/2011 10    252.227-7025   

LIMITATIONS ON THE USE OR DISCLOSURE OF GOVERNMENT-FURNISHED INFORMATION MARKED
WITH RESTRICTIVE LEGENDS

   MAR/2011 11    252.227-7027   

DEFERRED ORDERING OF TECHNICAL DATA OR COMPUTER SOFTWARE

   APR/1988 12    252.227-7037   

VALIDATION OF RESTRICTIVE MARKINGS ON TECHNICAL DATA

   JUN/2012 13    252.232-7003   

ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS

   JUN/2012 14    52.212-5   

CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE ORDERS
— COMMERCIAL ITEMS

   JAN/2013

(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:

 

  (1) 52.222-50, Combating Trafficking in Persons (FEB 2009) (22U.S.C. 7104(g)).

— Alternate I (Aug 2007) of 52.222-50 (22 U.S.C. 7104(g)).

 

  (2) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

 

  (3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Pub. L.
108-77, 108-78).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the contracting officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:

  X   (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sep
2006), with Alternate I (Oct 1995)(41 U.S.C. 253g and 10 U.S.C. 2402).

       (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Apr 2010)
(Pub. L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).

       (3) 52.203-15, Whistleblower Protections under the American Recovery and
Reinvestment Act of 2009 (Jun 2010) (Section 1553 of Pub. L. 111-5). (Applies to
contracts funded by the American Recovery and Reinvestment Act of 2009.)

  X   (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract
Awards (Aug 2012) (Pub. L. 109-282) (31 U.S.C. 6101 note).

       (5) 52.204-11, American Recovery and Reinvestment Act — Reporting
Requirements (JUL 2010) (Pub. L. 111-5).

  X   (6) 52.209-6, Protecting the Government’s Interest When Subcontracting
with Contractors Debarred, Suspended, or Proposed for Debarment (DEC 2010) (31
U.S.C. 6101 note).

  X   (7) 52.209-9, Updates of Publicly Available Information Regarding
Responsibility Matters (FEB 2012) (41 U.S.C. 2313).

       (8) 52.209-10, Prohibition on Contracting with Inverted Domestic
Corporations (MAY 2012) (section 740 of Division C of Public Law 111-117,
section 743 of Division D of Public Law 111-8, and section 745 of Division D of
Public Law 110-161)

       (9) 52.219-3, Notice of Total HUBZone Set-Aside or Sole-Source Award (Nov
2011) (15 U.S.C. 657a).

       (10) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (Jan 2011) (if the offeror elects to waive the preference, it
shall so indicate in its offer) (15 U.S.C. 657a).

       (11) [Reserved]

       (12) (i) 52.219-6, Notice of Total Small Business Set-Aside (Nov 2011)
(15 U.S.C. 644).

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 24 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

       (ii) Alternate I (Nov 2011) of 52.219-6.

       (iii) Alternate II (Nov 2011) of 52.219-6.

       (13) (i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003)
(15 U.S.C. 644).

       (ii) Alternate I (Oct 1995) of 52.219-7.

       (iii) Alternate II (Mar 2004) of 52.219-7.

  X   (14) 52.219-8, Utilization of Small Business Concerns (Jan 2011) (15
U.S.C. 637(d)(2) and (3)).

       (15) (i) 52.219-9, Small Business Subcontracting Plan (Jan 2011) (15
U.S.C. 637 (d)(4)).

       (ii) Alternate I (Oct 2001) of 52.219-9.

       (iii) Alternate II (Oct 2001) of 52.219-9.

       (iv) Alternate III (Jul 2010) of 52.219-9.

       (16) 52.219-13, Notice of Set-Aside of Orders (NOV 2011) (15 U.S.C.
644(r)).

       (17) 52.219-14, Limitations on Subcontracting (Nov 2011) (15 U.S.C.
637(a)(14)).

       (18) 52.219-16, Liquidated Damages — Subcontracting Plan (JAN 1999) (15
U.S.C. 637(d)(4)(F)(i)).

       (19) (i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (Oct 2008)(10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer).

       (ii) Alternate I (June 2003) of 52.219-23.

       (20) 52.219-25, Small Disadvantaged Business Participation
ProgramDisadvantaged Status and Reporting (Dec 2010)(Pub. L. 103-355, section
7102, and 10 U.S.C. 2323).

       (21) 52.219-26, Small Disadvantaged Business Participation
ProgramIncentive Subcontracting (Oct 2000) (Pub. L. 103-355, section 7102, and
10 U.S.C. 2323).

       (22) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small
Business Set-Aside (Nov 2011) (15 U.S.C. 657 f)

  X   (23) 52.219-28, Post Award Small Business Program Rerepresentation (APR
2012) (15 U.S.C. 632(a)(2)).

       (24) 52.219-29 Notice of Total Set-Aside for Economically Disadvantaged
Women-Owned Small Business (EDWOSB) Concerns (Apr 2012) (15 U.S.C. 637(m)).

       (25) 52.219-30 Notice of Total Set-Aside for Women-Owned Small Business
(WOSB) Concerns Eligible Under the WOSB Program (Apr 2012) (15 U.S.C. 637(m)).

  X   (26) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

  X   (27) 52.222-19, Child LaborCooperation with Authorities and Remedies (Mar
2012) (E.O. 13126).

  X   (28) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).

  X   (29) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).

  X   (30) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans
of the Vietnam Era, and Other Eligible Veterans (Sep 2010) (38 U.S.C. 4212).

  X   (31) 52.222-36, Affirmative Action for Workers with Disabilities (Oct
2010) (29 U.S.C. 793).

  X   (32) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans
of the Vietnam Era, and Other Eligible Veterans (Sep 2010) (38 U.S.C. 4212).

  X   (33) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (DEC 2010) (E.O. 13496).

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 25 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

       (34) 52.222-54, Employment Eligibility Verification (Jul 2012).
(Executive Order 12989). (Not applicable to the acquisition of commercially
available off-the-shelf items or certain other types of commercial items as
prescribed in 22.1803.)

       (35) (i) 52.223-9, Estimate of Percentage of Recovered Material Content
for EPA-Designated Items (May 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not
applicable to the acquisition of commercially available off-the-shelf items.)

       (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not
applicable to the acquisition of commercially available off-the-shelf items.)

       (36) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007)
(42 U.S.C. 8259b).

       (37) (i) 52.223-16, IEEE 1680 Standard for the Environmental Assessment
of Personal Computer Products (DEC 2007) (E.O. 13423).

       (ii) Alternate I (DEC 2007) of 52.223-16.

  X   (38) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging
While Driving (AUG 2011) (E.O. 13513).

       (39) 52.225-1, Buy American Act — Supplies (Feb 2009)(41 U.S.C. 10a-10d).

       (40) (i) 52.225-3, Buy American Act Free Trade Agreements — Israeli Trade
Act (NOV 2012) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19
U.S.C. 3805 note, Pub. L. 108-77, 108-78, 108-286, 108-302, 109-53, 109-169,
109-283, and 110-138).

       (ii) Alternate I (MAR 2012) of 52.225-3.

       (iii) Alternate II (MAR 2012) of 52.225-3.

       (iv) Alternate III (NOV 2012) of 52.225-3.

       (41) 52.225-5, Trade Agreements (NOV 2012) (19 U.S.C. 2501, et seq., 19
U.S.C. 3301 note).

  X   (42) 52.225-13, Restrictions on Certain Foreign Purchases (Jun 2008)
(E.o.s, proclamations, and statutes administered by the Office of Foreign Assets
Control of the Department of the Treasury).

       (43) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007)
(42 U.S.C. 5150).

       (44) 52.226-5, Restrictions on Subcontracting Outside Disaster or
Emergency Area (Nov 2007)(42 U.S.C. 5150).

       (45) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb
2002)(41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

       (46) 52.232-30, Installment Payments for Commercial Items (Oct 1995)(41
U.S.C. 255(f), 10 U.S.C. 2307(f)).

  X   (47) 52.232-33, Payment by Electronic Funds Transfer — Central Contractor
Registration (Oct. 2003)(31 U.S.C. 3332).

       (48) 52.232-34, Payment by Electronic Funds Transfer — Other Than Central
Contractor Registration (May 1999)(31 U.S.C. 3332).

       (49) 52.232-36, Payment by Third Party (FEB 2010)(31 U.S.C. 3332).

       (50) 52.239-1, Privacy or Security Safeguards (Aug 1996)(5 U.S.C. 552a).

       (51) (i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (Feb 2006)(46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631).

       (ii) Alternate I (Apr 2003) of 52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or executive orders applicable to acquisitions of commercial items:

       (1) 52.222-41, Service Contract Act of 1965, (Nov 2007)(41 U.S.C. 351, et
seq.).

       (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May
1989)(29 U.S.C. 206 and 41 U.S.C. 351, et seq.).

       (3) 52.222-43, Fair Labor Standards Act and Service Contract Act — Price
Adjustment (Multiple Year and Option Contracts) (Sep 2009) (29 U.S.C.206 and 41
U.S.C. 351, et seq.).

       (4) 52.222-44, Fair Labor Standards Act and Service Contract Act — Price
Adjustment (Sep 2009)(29 U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 26 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

       (5) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain Equipment —
Requirements (Nov 2007) (41 U.S.C. 351, et seq.).

       (6) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services—Requirements (Feb 2009) (41 U.S.C. 351, et seq.).

       (7) 52.222-17, Nondisplacement of Qualified Workers (JAN 2013)
(E.O.13495).

       (8) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations.
(Mar 2009) (Pub. L. 110-247).

       (9) 52.237-11, Accepting and Dispensing of $1 Coin (Sep 2008) (31 U.S.C.
5112(p)(1)).

 

 

(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records — Negotiation.

(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractors directly pertinent records involving transactions
related to this contract.

(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.

(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

(e) (1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c) and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in this paragraph (e)(1) in a subcontract for
commercial items. Unless otherwise indicated below, the extent of the flow down
shall be as required by the clause —

(i) 52.203-13, Contractor Code of Business Ethics and Conduct (Apr 2010) (Pub.
L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).

(ii) 52.219-8, Utilization of Small Business Concerns (Dec 2010)(15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $650,000 ($1.5 million for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.

(iii) 52.222-17, Nondisplacement of Qualified Workers (JAN 2013) (E.O. 13495).
Flow down required in accordance with paragraph (l) of FAR clause 52.222-17.

(iv) 52.222-26, Equal Opportunity (Oct 2010)(E.O. 11246).

(v) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (Sep 2010) (38 U.S.C. 4212).

(vi) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998)(29
U.S.C. 793).

(vii) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (DEC 2010) (E.O. 13496).

(viii) 52.222-41, Service Contract Act of 1965, (Nov 2007), flow down required
for all subcontracts subject to the Service Contract Act of 1965 (41 U.S.C. 351,
et seq.)

(ix) 52.222-50, Combating Trafficking in Persons (FEB 2009) (22 U.S.C. 7104(g)).

       Alternate I (Aug 2007) of 52.222-50 (22 U.S.C. 7104(g)).

(x) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain Equipment —
Requirements (Nov 2007) (41 U.S.C. 351, et seq.)

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 27 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

(xi) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services — Requirements (Feb 2009) (41 U.S.C. 351, et
seq.)

(xii) 52.222-54, Employment Eligibility Verification (Jul 2012).

(xiii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations. (Mar
2009) (Pub. L. 110-247). Flow down required in accordance with paragraph (e) of
FAR clause 52.226-6.

(xiv) 52.247-64, Preference for Privately-Owned U.S. Flag Commercial Vessels
(Feb 2006)(46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.

(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

(End of Clause)

 

  15    52.227-3   
PATENT INDEMNITY      (APR 1984) — ALTERNATE II      (APR 1984)    APR/1984

(a) The Contractor shall indemnify the Government and its officers, agents, and
employees against liability, including costs, for infringement of any United
States patent (except a patent issued upon an application that is now or may
hereafter be withheld from issue pursuant to a Secrecy Order under 35 U.S.C.
181) arising out of the manufacture or delivery of supplies, the performance of
services, or the construction, alteration, modification, or repair of real
property (hereinafter referred to as construction work) under this contract, or
out of the use or disposal by or for the account of the Government of such
supplies or construction work.

(b) This indemnity shall not apply unless the Contractor shall have been
informed as soon as practicable by the Government of the suit or action alleging
such infringement and shall have been given such opportunity as is afforded by
applicable laws, rules, or regulations to participate in its defense. Further,
this indemnity shall not apply to —

(1) An infringement resulting from compliance with specific written instructions
of the Contracting Officer directing a change in the supplies to be delivered or
in the materials or equipment to be used, or directing a manner of performance
of the contract not normally used by the Contractor;

(2) An infringement resulting from addition to or change in supplies or
components furnished or construction work performed that was made subsequent to
delivery or performance; or

(3) A claimed infringement that is unreasonably settled without the consent of
the Contractor, unless required by final decree of a court of competent
jurisdiction.

(c) This patent indemnification shall cover the following items:

This patent indemnification shall be applicable to any patent claims or suits
against the Government arising out of any activity occurring pursuant to this
contract regarding the making, use, or sale of any items, or materials; or the
practicing of any processes; which, in either case, have been sold or offered
for sale by the contractor or its subcontractors hereunder to the public, in the
commercial open market, and to such items, materials, or processes with
relatively minor modifications thereto.

(End of Clause)

 

  16   252.212-7001   

CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE ORDERS
APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL

ITEMS

   FEB/2013

(a) The Contractor agrees to comply with the following Federal Acquisition
Regulation (FAR) clause which, if checked, is included in this contract by
reference to implement a provision of law applicable to acquisitions of
commercial items or components.

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 28 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

       52.203-3, Gratuities (APR 1984) (10 U.S.C. 2207).

(b) The Contractor agrees to comply with any clause that is checked on the
following list of Defense FAR Supplement clauses which, if checked, is included
in this contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items or components.

(1)   X   252.203-7000, Requirements Relating to Compensation of Former DoD
Officials (SEP 2011) (Section 847 of Pub. L. 110-181).

(2)        252.203-7003, Agency Office of the Inspector General (DEC 2012)
(section 6101 of Pub. L. 110-252, 41 U.S.C. 3509).

(3)   X   252.205-7000, Provision of Information to Cooperative Agreement
Holders (DEC 1991) (10 U.S.C. 2416).

(4)        252.219-7003, Small, Small Disadvantaged and Women-Owned Small
Business Subcontracting Plan (DoD Contracts) (AUG 2012) (15 U.S.C. 637).

(5)        252.219-7004, Small, Small Disadvantaged and Women-Owned Small
Business Subcontracting Plan (Test Program) (JAN 2011) (15 U.S.C. 637 note).

(6) (i)        252.225-7001, Buy American Act and Balance of Payments Program
(DEC 2012) (41 U.S.C. 10a-10d, E.O. 10582).

(ii)        Alternate I (OCT 2011) of 252.225-7001.

(7)        252.225-7008, Restriction on Acquisition of Specialty Metals (JUL
2009) (10 U.S.C. 2533b).

(8)        252.225-7009, Restriction on Acquisition of Certain Articles
Containing Specialty Metals (JUN 2012) (10 U.S.C. 2533b).

(9)   X   252.225-7012, Preference for Certain Domestic Commodities (FEB 2013)
(10 U.S.C. 2533a).

(10)        252.225-7015, Restriction on Acquisition of Hand or Measuring Tools
(JUN 2005) (10 U.S.C. 2533a).

(11)        252.225-7016, Restriction on Acquisition of Ball and Roller Bearings
(Jun 2011) (Section 8065 of Public Law 107-117 and the same restriction in
subsequent DoD appropriations acts).

(12)        252.225-7017, Photovoltaic Devices (DEC 2012) (Section 846 of Pub.
L. 111-383).

(13) (i)        252.225-7021, Trade Agreements (DEC 2012) (19 U.S.C. 2501-2518
and 19 U.S.C. 3301 note).

(ii)        Alternate I (OCT 2011) of 252.225-7021.

(iii)        Alternate II (OCT 2011) of 252.225-7021.

(14)        252.225-7027, Restriction on Contingent Fees for Foreign Military
Sales (APR 2003) (22 U.S.C. 2779).

(15)   X   252.225-7028, Exclusionary Policies and Practices of Foreign
Governments (APR 2003) (22 U.S.C. 2755).

(16) (i)        252.225-7036, Buy American Act — Free Trade Agreements — Balance
of Payments Program (DEC 2012) (41 U.S.C. 10a-10d and 19 U.S.C. 3301 note).

(ii)        Alternate I (JUN 2012) of 252.225-7036.

(iii)        Alternate II (NOV 2012) of 252.225-7036.

(iv)        Alternate III (JUN 2012) of 252.225-7036.

(v)        Alternate IV (NOV 2012) of 252.225-7036.

(vi)        Alternate V (NOV 2012) of 252.225-7036.

(17)        252.225-7038, Restriction on Acquisition of Air Circuit Breakers
(JUN 2005) (10 U.S.C. 2534(a)(3)).

(18)        252.225-7039, Contractors Performing Private Security Functions (JUN
2012) (Section 862 of Pub. L. 110-181, as amended by section 853 of Pub. L.
110-417 and sections 831 and 832 of Pub. L. 111-383).

(19)   X   252.226-7001, Utilization of Indian Organizations, Indian-Owned
Economic Enterprises, and Native Hawaiian Small Business Concerns (SEP 2004)
(Section 8021 of Public Law 107-248 and similar sections in subsequent DoD
appropriations acts).

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 29 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

(20)        252.227-7013, Rights in Technical Data — Noncommercial Items (FEB
2012), if applicable (see 227.7103-6(a)).

(21)   X   252.227-7015, Technical Data — Commercial Items (DEC 2011) (10 U.S.C.
2320).

(22)   X   252.227-7037, Validation of Restrictive Markings on Technical Data
(JUN 2012) (10 U.S.C. 2321).

(23)   X   252.232-7003, Electronic Submission of Payment Requests and Receiving
Reports (MAR 2008) (10 U.S.C. 2227).

(24)        252.237-7010, Prohibition on Interrogation of Detainees by
Contractor Personnel (NOV 2010) (Section 1038 of Pub. L. 111-84).

(25)        252.237-7019, Training for Contractor Personnel Interacting with
Detainees (DEC 2010) (Section 1092 of Public Law 108-375).

(26)   X   252.243-7002, Requests for Equitable Adjustment (DEC 2012) (10 U.S.C.
2410).

(27)        252.246-7004, Safety of Facilities, Infrastructure, and Equipment
for Military Operations (OCT 2010) (Section 807 of Public Law 111-84).

(28)        252.247-7003, Pass-Through of Motor Carrier Fuel Surcharge
Adjustment to the Cost Bearer (SEP 2010) (Section 884 of Public Law 110-417).

(29) (i)        252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10
U.S.C. 2631).

(ii)        Alternate I (MAR 2000) of 252.247-7023.

(iii)        Alternate II (MAR 2000) of 252.247-7023.

(iv)        Alternate III (MAY 2002) of 252.247-7023.

(30)        252.247-7024, Notification of Transportation of Supplies by Sea (MAR
2000) (10 U.S.C. 2631).

(31)        252.247-7027, Riding Gang Member Requirements (OCT 2011) (Section
3504 of Pub. L. 110-417).

(c) In addition to the clauses listed in paragraph (e) of the Contract Terms and
Conditions Required to Implement Statutes or Executive Orders — Commercial Items
clause of this contract (FAR 52.212-5), the Contractor shall include the terms
of the following clauses, if applicable, in subcontracts for commercial items or
commercial components, awarded at any tier under this contract:

(1) 252.225-7039, Contractors Performing Private Security Functions (JUN 2012)
(Section 862 of Pub. L. 110-181, as amended by section 853 of Pub. L. 110-417
and sections 831 and 832 of Pub. L. 111-383).

(2) 252.227-7013, Rights in Technical Data — Noncommercial Items (FEB 2012), if
applicable (see 227.7103-6(a)).

(3) 252.227-7015, Technical Data — Commercial Items (DEC 2011), if applicable
(see 227.7102-4(a)).

(4) 252.227-7037, Validation of Restrictive Markings on Technical Data (JUN
2012), if applicable (see 227.7102-4(c)).

(5) 252.237-7010, Prohibition on Interrogation of Detainees by Contractor
Personnel (NOV 2010) (Section 1038 of Pub. L. 111-84).

(6) 252.237-7019, Training for Contractor Personnel Interacting with Detainees
(SEP 2006) (Section 1092 of Public Law 108-375).

(7) 252.247-7003, Pass-Through of Motor Carrier Fuel Surcharge Adjustment to the
Cost Bearer (SEP 2010) (Section 884 of Public Law 110-417).

(8) 252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10 U.S.C. 2631).

(9) 252.247-7024, Notification of Transportation of Supplies by Sea (MAR 2000)
(10 U.S.C. 2631).

(End of clause)

 

  17   252.225-7027    RESTRICTION ON CONTINGENT FEES FOR FOREIGN MILITARY SALES
   APR/2003

(a) Except as provided in paragraph (b) of this clause, contingent fees, as
defined in the Covenant Against Contingent Fees clause of this contract, are
generally an allowable cost, provided the fees are paid to

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 30 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

(1) A bona fide employee of the Contractor; or

(2) A bona fide established commercial or selling agency maintained by the
Contractor for the purpose of securing business.

(b) For foreign military sales, unless the contingent fees have been identified
and payment approved in writing by the foreign customer before contract award,
the following contingent fees are unallowable under this contract:

(1) For sales to the Government(s) of Egypt, contingent fees in any amount.

(2) For sales to Governments not listed in paragraph (b)(1) of this clause,
contingent fees exceeding $50,000 per foreign military sale case.

(End of clause)

 

  18    252.232-7006    WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS    JUN/2012

(a) Definitions. As used in this clause —

“Department of Defense Activity Address Code (DoDAAC)” is a six position code
that uniquely identifies a unit, activity, or organization.

“Document type” means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).

“Local processing office (LPO)” is the office responsible for payment
certification when payment certification is done external to the entitlement
system.

(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.

(c) WAWF access. To access WAWF, the Contractor shall —

(1) Have a designated electronic business point of contact in the Central
Contractor Registration at https://www.acquisition.gov; and

(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.

(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
“Web Based Training” link on the WAWF home page at https://wawf.eb.mil/.

(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.

(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:

(1) Document type. The Contractor shall use the following document type(s).

COMBINATION INVOICE AND RECEIVING REPORT

(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.

ORIGIN AND DESTINATION

(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 31 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

 

Routing Data Table*

     

Field Name in WAWF

   Data to be entered in WAWF

Pay Official DoDAAC

   N/A   

Issue By DoDAAC

   W15P7T   

Admin DoDAAC

   N/A   

Inspect By DoDAAC

   N/A   

Ship To Code

   BEG003   

Ship From Code

   BEG003   

Mark For Code

   BEGH00   

Service Approver (DoDAAC)

   W15P7T   

Service Acceptor (DoDAAC)

   W15P7T   

Accept at Other DoDAAC

   N/A   

LPO DoDAAC

   N/A   

DCAA Auditor DoDAAC

   N/A   

Other DoDAAC(s)

   N/A   

(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.

(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the “Send Additional Email Notifications” field of WAWF once
a document is submitted in the system.

N/A

(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity’s WAWF point of
contact.

RENEE WILLIS-WILLIAMS    RENEE.Y.WILLISWILLIAMS.CIV@MAIL.MIL

(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.

(End of clause)

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

CONTINUATION SHEET   

Reference No. of Document Being Continued

 

PIIN/SIIN W15P7T-13-C-D519            MOD/AMD

  

  Page 32 of 32

REPRINT

      Name of Offeror or Contractor: TECHNICAL COMMUNICATIONS CORPORATION     

 

LIST OF ATTACHMENTS

 

List of Addenda

  

Title

  

Date

  

Number

of Pages

  

Transmitted By

Exhibit A    CONTRACT DATA REQUIREMENTS LIST (CDRL)    13-JAN-2013    001   
EMAIL Attachment     0001    STATEMENT OF WORK    26-APR-2013    009    EMAIL
Attachment     0002    STANDARD COMMERCIAL WARRANTY    26-APR-2013    001   
EMAIL

Exhibit A

 

CDRL    Description    pages A001    Training Conduct Support Documentation    1

*** END OF NARRATIVE J0001 ***

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.